917 F.2d 62
135 L.R.R.M. (BNA) 2872, 286 U.S.App.D.C. 348
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.RAILWAY LABOR EXECUTIVES' ASSOCIATION, Petitioner,v.INTERSTATE COMMERCE COMMISSION and United States of America,Respondents.
No. 89-1436.
United States Court of Appeals, District of Columbia Circuit.
Oct. 30, 1990.

Before HARRY T. EDWARDS, SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
Upon consideration of the record herein, the briefs of the parties, this court's decisions in Railway Labor Executives' Association et al. v. Interstate Commerce Commission, No. 88-1793, and Railway Labor Executives' Association et al. v. Interstate Commerce Commission, No. 89-1183, D.C.Cir.  (Sept. 14, 1990), and of the supplemental submissions in response to the order of April 30, 1990, it is


2
ORDERED and ADJUDGED, by the Court, that the petition for review herein is denied.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).